*596Opinion op the Court by
Drury, Commissioner—
Reversing.
This is an appeal from a judgment for $3,000.00 damages awarded to appellee against appellant for the alleged loss of a shipment of household-goods which appellee shipped from Lynch, Harlan county, Kentucky, to Hazard, Perry county, Kentucky, and which were reconsigned from Hazard to Millstone, Letcher county, Kentucky.
The record shows that this shipment was delivered to appellant on October 8,1920, at Lynch, Kentucky; that it was delayed in reaching Hazard; that it was resliipped from Hazard on December 4, 1920, and reached Millstone on December 15, 1920. In his petition, the'appellee sued for the value of the goods which he alleged were lost and for $1,500.00 damages for loss of time. The court properly sustained a demurrer to the $1,500.00 claim, and required appellee to file a list of the goods lost. Whereupon he filed a paper which he says sets forth the nature and value of the property lost, and according to that paper, his aggregate loss is $5,308.43. That this claim is fraudulent is apparent on its face.- The appellee is a miner, and his average monthly wage was shown to be $141.13. He had eight in his family, and he was the sole breadwinner. Before he left Jenkins, he lived in three rented rooms, and his domestic surroundings and apparent wealth differed in no particular from his humble but honest neighbors.
When appellee shipped these goods, aside from those packages, the contents of which were apparent,' he had one barrel, three tubs, two baskets, and a bucket,-into which he claims to have packed more than $5,000.00 worth of goods. We will list a few of the extravagant claims he has made. Of his own personal apparel he claims to have lost, boots and shoes, $119.32; bath robes, $22.05; four suits clothes, $437.40; fifteen suits work clothes, $44.25; two overcoats, $242.00; hose, $51.40; shirts, $61.25, etc. He claims his wife lost three fur coats, $435.00; bath robes, $23.00; dresses and skirts, $802.95; shoes, $147.35; hose $81.00. Equally extravagant is the claim for clothing for each of his six children. The value claimed for silver knives, forks, spoons, etc., is.$161.25'. $267.30 represents the alleged valúe of pictures of ex-presidents which he claims to have lost, and so on, ad nauseam.
*597Solomon in all his glory was not arrayed as appellee claims this family was, nor did he have any more in his palace than this appellee claims to have had in his three rooms. If he can go on the stage and by legerdemain take as many things out of a tub, basket or barrel, as he says he put into these, he has a fortune in his grasp.
The members of this court are not going to pretend to be more ignorant than the rest of men, or that matters of common knowledge are not also known to them. We know judicially that with the war prices of 1920, a coal miner earning $141.13 per month, could not pay his house rent, feed his family of eight and array them in any such style as the appellee claims. This claim is fraudulently extravagant. The judgment is flagrantly against the evidence. Therefore, it is reversed and the appellant shall have a new trial. All other questions are reserved.